 

 

 

 

 

 

 

 

3 Twentieth Sereer, NW. Ti +1 202.293.0444 Outr firm's practice ts Lnntted t0
Global IP suite 0 FB: +h 702.293.0448 onion and proveedtings before
Counselors, LLP Washington, D.C, 20036 E: maidewgiplaw.com federal enerts and agencies,
eae “Faduary 10, 2020
STE
VIA ECF Ine ISDCS hope ts -
The Honorable Loretta A. Preska ee atte I eeNY
United States District Court for the es
Southern District of New York deport vena emin
Room 2220 2 (eV teepe
500 Pearl Street mms or
New York, New York 10007

Re: Sulzer Mixpac AG v. DXM Co. Ltd, et al., Case No. 1:19-cv-09404-LAP

Dear Judge Preska:

We are counsel for Plaintiff Mixpac and write to propose a schedule for the parties’ motions
and to request that the January 13, 2020 Initial Pretrial Conference be adjourned.

i The Parties request that the court set the deadline for Defendants’ Motion to Stay and
() Plaintiff's Motion to Dismiss for January 17, 2020.

As discussed during the conference with the court on January 9, the Parties also request
2) that the January 13, 2020 Initial Pretrial Conference be adjourned.

 

Counsel for defendants consents to Mixpac’s request.

"ie oo A )
lbtla ld. (tow

Respectfully,

     

eet a A. Michael T. Murphy
LUTTED STAr ORICD JUDGE Global IP Counselors, LLP
1233 Twentieth Street NW, Suite 600
/ / 13/20 Washington, D.C. 20036
(202) 293-0585

mmurphy@giplaw.com

 

 
